—In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Kings County, dated April 28, 1978, which, upon reconsideration of plaintiffs’ motion to (1) amend their complaint by increasing the ad damnum clause from $10,000 to $750,000 and (2) transfer the action from the Civil Court, Kings County, to the Supreme Court, Kings County, granted the motion. Order reversed, with $50 costs and disbursements, and motion denied. Plaintiffs have failed to demonstrate compliance with the criteria set forth in London v Moore (32 AD2d 543) respecting a causal connection between the injuries alleged and the accident. Also, there has been a failure to explain the signal and appreciable delay. After an interval of almost 10 years between the accident and the motion to amend, and in view of the enormous increase sought in the ad damnum clause, defendants would be so prejudiced that merely awarding them costs or granting them leave to conduct a physical examination would not suffice. Shapiro, J. P., Cohalan, Hawkins and O’Connor, JJ., concur.